United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
FEDERAL EMERGENCY MANAGEMENT
AGENCY, Bothell, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1553
Issued: March 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 25, 2010 appellant filed a timely appeal from the April 22, 2010 decision of the
Office of Workers’ Compensation Programs denying her compensation claim. Pursuant to the
Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant sustained an injury on November 29, 2008 while in the
performance of duty.
FACTUAL HISTORY
On March 30, 2009 appellant, then a 53-year-old disaster assistance employee, filed a
traumatic injury claim alleging that on November 29, 2008 while on temporary travel status she
1

5 U.S.C. § 8101 et seq.

was attacked at the Embassy Suites Hotel in Houston, Texas, sustaining injuries to her neck and
back. She met an Englishman at a hotel who claimed to work for Exxon Mobil and entered his
room at 10:30 p.m. to watch football highlights on his big screen television and was assaulted.
After entering the assailant’s room, appellant realized she should not be there and got up to
leave. He sexually assaulted her and threw her around the room causing her to sustain a sprained
neck and back, post-traumatic stress disorder and depression. While deployed to Houston due to
Hurricane Ike, the incident occurred “after work.” Appellant was treated at a local emergency
room on December 8, 2008 when she realized that she could no longer handle the matter and
reported the incident to the police that day. She reported the incident to Alan Dobson, her
supervisor, on December 2, 2008. Appellant stopped work on December 20, 2008.
In a May 15, 2009 statement, the employing establishment controverted the claim
asserting that appellant’s description of injury suggested that it did not occur while in the
performance of duty. Appellant was deployed to Houston and had gone to dinner across the
street from her hotel and stayed after dinner to watch a football game. She reported that she had
a casual conversation with someone at the restaurant and alleged that later that night the man
sexually assaulted her. The employer noted at the time of the alleged incident, she was not on
the premises of a duty station or in the performance of duty.
In a June 22, 2009 decision, the Office denied appellant’s claim, finding that she was not
injured while in the performance of duty.
Appellant requested reconsideration. She submitted reports dated February 26 to
June 17, 2009 from Rita Van Dyck, a therapist, who diagnosed post-traumatic stress disorder,
adjustment disorder with mixed anxiety and depressed mood, sexual assault in November 2008,
inability to work and severe financial stress. In a February 26, 2009 report, Ms. Van Dyck noted
that appellant reported being sexually assaulted in November 2008 when she was deployed by
her employer to assist with Hurricane Ike. Appellant stated that on Thanksgiving evening she
was watching the Oregon State/University of Oregon football game on a big screen at a tavern
near her hotel when a guy sat next to her and appeared to be nondescript. She indicated that she
was always careful about her safety and kept watching the game and not really engaging in
conversation with him.
Appellant was treated by Dr. Gordon P. Anderson, a Board-certified family practitioner,
on December 23, 2008 for a hamstring pull, abdominal muscle strain and sexual assault. She
related to the physician that on November 29, 2008 she was watching a football game with a
group of people and was assaulted by a man without sexual penetration. Appellant sought
treatment on May 14 and June 15, 2009 from Dr. James M. Kassube, a Board-certified
orthopedic surgeon, for neck and low back pain. Dr. Kassube noted that appellant continued to
be plagued with a post-traumatic stress disorder since her attack. He diagnosed myofascial pain,
low back pain and radiculitis recommended trigger point injections. A March 29, 2009 report
from Dr. Phillip Taggart, a Board-certified family practitioner, noted treating appellant for
asthmatic bronchitis. Dr. Taggart diagnosed work-related stress, chronic otitis and cervical disc
disease.

2

In a July 31, 2009 decision, the Office denied appellant’s reconsideration request on the
grounds that it was insufficient to warrant further review of the merits.
On March 15, 2010 appellant requested reconsideration. In a February 5, 2010 statement,
her attorney contended that employees on travel status were covered 24 hours a day for all
reasonable incidents in their temporary duty including injuries off premises during meal time. At
the time of the incident, appellant was deployed to Houston, Texas, and was having dinner in a
restaurant and watching an Oregon football game. She reported that appellant was introduced to
the assailant who claimed he was staying at a nice hotel at which some of appellant’s coworkers
were also staying. Counsel indicated that appellant proceeded to see the hotel facility for herself
and on behalf of other employees of the employing establishment as the employer often had a
need to locate available housing. Appellant was doing this when she was assaulted by the man.
Counsel argued that appellant was acting in a representative capacity for the employer when she
went across the street to see the hotel facility with the assailant.
Appellant submitted a January 19, 2010 declaration noting that in November 2008 she
was deployed to Houston as a community relations officer and was on active duty 24 hours a day
seven days a week. During Hurricane Ike, her agency was expecting over 200 new employees to
assist in its efforts and she was known as the go-to person to find housing. On November 29,
2008 she was having dinner and watching a football game at a restaurant near the hotel where
she was staying and engaged in a conversation with a gentleman about the facilities at the hotel
across the street for a possible stay for herself or other employees. Appellant went across the
street to look at the hotel and took photos. While she was checking the facility, she was attacked
and sexually assaulted by the man who was showing her the hotel. She asserted that she was
acting as a representative of the employer.
In a January 21, 2010 declaration, Mr. Dobson, appellant’s supervisor, noted that during
appellant’s deployment she was on duty 24 hours a day seven days a week and often worked a
12-hour day. He stated that agency employees were required to find their own housing and
accommodations could be very difficult to find. Mr. Dobson stated that “it was my
understanding that at the time of the incident, [appellant] had gone across the street with a man to
look at a hotel facility to gather information to give to [employing establishment] employees on
how to register in the area and navigate the disaster recovery process.” He advised that appellant
was acting in a representative capacity as community relations officer and this activity was
reasonably associated with her employment. Appellant submitted a January 27, 2010 declaration
statement from Benard Dew, a cadre manager, who noted that at the time of the incident in
November 2008 he worked with appellant and found hotel rooms to be in short supply as new
staff arrived. He and appellant were trying to identify additional rooms in the area. Mr. Dew
noted appellant was a person of the highest integrity.
Appellant submitted reports from Dr. Kassube dated May 29, 2009 to January 18, 2010.
Dr. Kassube treated appellant for myofascial pain syndrome, cervical neck and thoracic pain and
peripheral neuropathy versus radiculopathy. Appellant submitted physical therapy notes dated
June 29 to August 3, 2009. In a September 22, 2009 report, entitled “corrected version of
previous document,” Dr. Anderson noted that appellant reported being deployed to Houston. On
November 29, 2008 appellant ate at a restaurant after a football game. She went to a hotel where

3

she met an Exxon executive who invited her to look at a hotel across the street. Appellant
reported that other employing establishment employees were there and it was approximately
10:30 at night. She stated that there was no flirtation involved when she went over to check out
the hotel and went to the sixth floor by elevator and leaned over the rail to take pictures. The
assailant invited appellant into his room to check out the big screen TV. Appellant reported that
the man handed her the remote and she entered his room where he grabbed her and assaulted her.
In an April 22, 2010 decision, the Office denied modification of the prior decisions
finding that appellant was not engaged in activities on November 29, 2008 that were reasonably
incidental to her duties while on travel status.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides for payment of compensation for
disability or death of an employee resulting from personal injury sustained while in the
performance of her duty.2 The phrase sustained while in the performance of her duty is regarded
as the equivalent of the coverage formula commonly found in workers compensation laws,
namely, arising out of and in the course of employment.3 Arising in the course of employment
relates to the elements of time, place and work activity. An injury is said to arise in the course of
employment when it takes place within the period of the employment, at a place where the
employee reasonably may be, and while they are fulfilling their duties or are engaged in doing
something incidental thereto. Arising out of employment relates to the causal connection
between the employment and the injury claimed.4
Under the Act, an employee on travel status or a temporary-duty assignment or special
mission for her employer is in the performance of duty and, therefore, under the protection of the
Act 24 hours a day with respect to any injury that results from activities essential or incidental to
her special duties.5 Examples of such activities are eating,6 returning to a hotel after eating
dinner and engaging in reasonable activities within a short distance of the hotel where the
employee is staying.7 However, when a claimant voluntarily deviates from such activities and
engages in matters, personal or otherwise, which are not incidental to the duties of his or her
temporary assignment, they cease to be under the protection of the Act. Any injury occurring

2

5 U.S.C. § 8102(a).

3

Bernard D. Blum, 1 ECAB 1 (1947).

4

See Charles Crawford, 40 ECAB 474 (1989) (the phrase arising out of and in the course of employment
encompasses not only the concept that the injury occurred in the work setting, but also the causal concept that the
employment caused the injury); see also Robert J. Eglinton, 40 ECAB 195 (1988); Clayton Varner, 37 ECAB 248
(1985); Thelma B. Barenkamp (Joseph L. Barenkamp), 5 ECAB 228 (1952).
5

Ann P. Drennan, 47 ECAB 750 (1996); Janet Kidd (James Kidd), 47 ECAB 670 (1996); William K. O Connor,
4 ECAB 21 (1950).
6

Michael J. Koll, Jr., 37 ECAB 340 (1986); Carmen Sharp, 5 ECAB 13 (1952).

7

Ann P. Drennan; Janet Kidd (James Kidd), supra note 5; Theresa B.L. Grissom, 18 ECAB 193 (1966).

4

during these deviations is not compensable.8 Examples of such deviations are visits to relatives
or friends while in official travel status,9 visiting nightclubs and bars,10 skiing at a location 60
miles from where an employee is undergoing training11 and taking a boat trip during nonworking
hours to view a private construction site.12
In determining whether an injury occurs in a place where the employee may reasonably
be or constitutes a deviation from the course of employment, the Board will focus on the nature
of the activity in which the employee was engaged and whether it is reasonably incidental to the
employee’s work assignment or represented such a departure from the work assignment that the
employee becomes engaged in personal activities unrelated to his or her employment.13
ANALYSIS
Appellant alleged that on November 29, 2008 she was in temporary travel status when
she was sexually assaulted after entering a man’s hotel room at 10:30 p.m. to watch football
highlights on his big screen television. She asserted that she sustained neck and low back
injuries and post-traumatic stress syndrome. Appellant contends that the injury arose in the
performance of duty because she was on a temporary-duty assignment away from her regular
place of employment and was covered by the Act 24 hours a day.
The fact that an employee is on a special mission or in travel status during the time that a
disabling condition manifests itself does not raise an inference that the condition is causally
related to the incidents of the employment. The evidence does not support that appellant’s
claimed conditions resulted from activities reasonably incidental to her employment.
Appellant’s participation in viewing football highlights in the hotel room of a man she met at a
nearby tavern at 10:30 p.m., after work, is not incidental to her employment as a disaster
assistance employee on temporary duty for hurricane assistance. The Board finds that
accompanying a relative stranger to his hotel room was a personal deviation from the normal
incidents of her duty status.
When a claimant voluntarily deviates from work activities, or activities reasonably
incidental to her work, and engages in matters, personal or otherwise, which are not incidental to
the duties of his or her temporary assignment, they cease to be under the protection of the Act.
Any injury occurring during these deviations is not compensable.14
8

Id.

9

Ethyl L. Evans, 17 ECAB 346 (1966); Miss Leo Ingram, 9 ECAB 796 (1958); George W. Stark, 7 ECAB
275 (1954).
10

Conchita A. Elefano, 15 ECAB 373 (1964).

11

Karl Kuykendall, 31 ECAB 163 (1979).

12

Mattie A. Watson, 31 ECAB 183 (1979).

13

Phyllis A. Sjoberg, 57 ECAB 409 (2006).

14

Karl Kuykendall, supra note 11.

5

Appellant was deployed to Houston, Texas, to assist with the Hurricane Ike recovery
effort. However, her injury did not occur while providing disaster assistance, community
relations, while eating or while at her hotel. Appellant’s injury occurred after dinner, at 10:30
p.m., while located at a different hotel facility while with an individual she described as an
Englishman. The record does support that her injury arose from the duties of her temporary
assignment or an activity reasonably incidental to her employment.
The statements of the incident most contemporaneous with the date of the alleged injury,
specifically the CA-1 filed on March 30, 2009, noted that on November 29, 2008 appellant was
attacked at the Embassy Suites Hotel by an unidentified man who allegedly claimed to work for
Exxon Mobil. Appellant entered his hotel room at 10:30 p.m., apparently to check out football
highlights on a big screen television. She specifically stated on her claim form that the assault
occurred “after work.” Similarly, in a December 23, 2008 report, Dr. Anderson noted appellant
reported that on November 29, 2008 she was watching football game with a group of people in
Houston and was assaulted by a man. Likewise, on February 26, 2009, appellant’s therapist,
Ms. Van Dyck noted appellant reported a similar account of the event that she had been sexually
assaulted in November, 2008 when she was deployed to assist with Hurricane Ike. Appellant
stated that on Thanksgiving evening she was watching the football game at a tavern near her
hotel when a guy sat next to her who appeared to be nondescript.
The Board notes that various accounts of the November 29, 2008 incident are
inconsistent with appellant’s initial depiction of the incident. In a January 19, 2010 declaration,
appellant stated that on November 29, 2008 she was having dinner and watching a football game
at a restaurant near the hotel where she was staying and had a conversation with a gentleman
about the facilities in the hotel across the street for a possible stay for herself or other employees
arriving in town. Appellant asserted that she accompanied the man to the hotel facility across the
street for the purpose of taking pictures to show other employees arriving in Houston and during
this effort she was attacked and sexually assaulted by the Englishman. However, appellant’s
initial account of the incident made no reference to any business purpose for her visit to the
man’s hotel room. The Board has held that contemporaneous evidence is entitled to greater
probative value than later evidence.15 Appellant’s later statement does not clearly explain the
reason why she did not mention any business purpose for her visit to the man’s room. The
earliest evidence from Dr. Anderson16 and Ms Van Dyck also did not mention a work-related
reason for appellant entering the assailant’s hotel room. While appellant noted that she was the
go-to person for finding accommodations for new employees, she did not explain why she chose
to examine the hotel facilities at 10:30 p.m. and why she did not request the hotel staff
accompany her on a tour of the facility.

15

See Katherine A. Williamson, 33 ECAB 1696 (1982); Arthur N. Meyers, 23 ECAB 111 (1971).

16

Dr. Anderson later provided a September 22, 2009 “corrected” version of the report in which he stated that
appellant related that she went to the hotel to check it out and to take pictures. He did not address why he did to
relate this in his more contemporaneous December 23, 2008 report. Dr. Anderson also did not specifically indicate
that appellant related that any of her activities in the assailant’s room were work related other than noting that
appellant felt that her condition was work related due to being “covered 24 hours a day” on her job.

6

Appellant also provided statements from a manager and a supervisor. A January 27,
2010 declaration from Mr. Dew, a manager, who noted at the time of the incident in
November 2008 he was working with appellant and found rooms to be in short supply as new
staff was arriving and he and appellant were trying to identify additional rooms in the area.
Similarly, a January 21, 2010 declaration from Mr. Dobson, appellant’s immediate supervisor
noted that during appellant’s deployment she was on duty 24 hours a day seven days a week and
on many occasions worked 12-hour days. He indicated that agency employees were required to
find their own accommodations which can be very difficult in the recovery. Mr. Dobson noted
being informed that, at the time of the incident, appellant went across the street to gather
information about the hotel facility. The Board notes that the accounts from Mr. Dew and
Mr. Dobson are of limited probative value as neither noted that appellant contemporaneously
related an account of the incident in which the reason for her entry into the assailant’s room
could be considered work related. The fact that appellant often worked extra hours and helped
locate accommodations is insufficient to show that, at the time of the assault, she was performing
work duties, especially in light of appellant’s more contemporaneous statement that the assault
occurred “after work.” These statements also conflict with the employing establishment May 15,
2009 statement which disputed that appellant was in the performance of duty when the assault
occurred.
Appellant has not established that her visit to the Embassy Suites Hotel and the
assailant’s room at 10:30 p.m. on November 29, 2008 was reasonably incidental to her
employment. Rather the evidence supports that she was engaged in a voluntary deviation from
activities incidental to her duties when the assault occurred. There is no evidence that the
deviation ended before the assault occurred. Appellant has not met her burden of proving she
sustained an injury in the performance of duty.
CONCLUSION
The Board finds that appellant failed to establish that she sustained an injury in the
performance of duty on November 29, 2008, as alleged.

7

ORDER
IT IS HEREBY ORDERED THAT the April 22, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 21, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

